Citation Nr: 0113457	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to additional payment of benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
those periods currently characterized as intervals between 
periods of enrollment by the appellant at John Brown 
University in pursuit of a bachelor's degree between 
September 1998 and April 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The appellant entered active duty in April 1987.  She 
continues on active duty at the present time.  

This appeal arises out of the appellant's November 1999 
expression of dissatisfaction at the amount of VA education 
benefits she was paid.  A statement of the case was issued to 
her in March 2000, and she perfected her appeal in May 2000.  
In August 2000, the appellant appeared at a hearing conducted 
by the undersigned by means of tele-video conference 
techniques.  Thereafter, a transcript of that hearing was 
associated with the claims file, and the case is now ready 
for appellate review.  


REMAND

The general facts of this case are fairly clear, and may be 
briefly summarized.  The record shows that while she was on 
active duty, the appellant attended John Brown University 
located in Arkansas, between September 1998 and April 2000, 
in pursuit of her bachelor's degree in Organizational 
Management.  Prior to beginning her course of instruction, 
the appellant applied for benefits under the provisions of 
Chapter 30, Title 38 of the United States Code, All-Volunteer 
Force Educational Assistance Program.  The appellant was 
awarded benefits under the provisions of this law, but she 
was only paid benefits for those periods of time when she was 
actually attending classes.  She was not paid during the 
intervals between her various class sessions.  The appellant 
contends that these intervals should not be considered a 
break in her enrollment, and that her payments should include 
amounts for these interval periods of time.  

The record includes a number of Enrollment Certifications (VA 
Form 22-1999), provided by personnel from John Brown 
University, which reflect the appellant's class attendance 
during her degree pursuit.  These show upwards of 16 class 
sessions/modules lasting from as little as a week to as much 
as a month and a half in duration, with breaks in between 
lasting from as little as 4 days to as much as 2 weeks.  Most 
of these intervals between class sessions were only one week 
long.  

In support of her claim, the appellant has demonstrated that 
between her class sessions, she was performing work 
assignments that were due for the following session.  For 
this reason, she contends that these intervals were not 
genuine breaks in her enrollment, and that she should receive 
additional payment for these intervals.  In this regard, the 
record also includes notations entered on several of the 
Enrollment Certifications, apparently written by University 
employees, reflecting that the appellant was considered to be 
attending "Full time Term Continuous - No Breaks..."  

[At this juncture, it should be noted that the appellant was 
deployed overseas between June and August 1999, and was 
therefore unable to attend classes during this period.  She 
acknowledges, however, that she should not have received 
payment for this period, as it was a legitimate break in her 
attendance.  For this reason, this particular period of time 
is not included among those intervals for which the appellant 
is seeking payments.] 

The RO, for its part, has indicated in the statement of the 
case, that if students were required to pursue all of the 
modules to the end of a semester at John Brown University, 
before receiving a grade and hours of credit, the term would 
be considered a standard semester regardless of whether it 
was organized in successive modules or not.  Presumably, it 
would have then been found that there were no breaks between 
enrollment periods, and the appellant would have been paid 
during these interval periods as well.  The RO found, 
however, that the modules the appellant was required to 
attend in the pursuit of her degree could be taken 
separately, with grades and credit hours awarded and placed 
on the transcript separately.  As such, these modules were 
characterized by the RO as separate non-standard terms.  In 
light of that conclusion, the RO adhered to the provisions of 
38 C.F.R. § 21.4138(f) which precludes the payment of 
education benefits to individuals on active duty, for 
intervals between non-standard terms.  Accordingly, the 
appellant was denied entitlement to any additional payments.  

In light of the RO's conclusion regarding its 
characterization of the class modules the appellant attended 
in pursuit of her degree, the Board undertook a review of the 
record to identify the document(s) upon which the RO's 
conclusion was based, i.e., those documents showing that the 
modules the appellant was required to take for her degree, 
could in fact be taken separately, and that separate grades 
and credit hours were in fact assigned for each module.  No 
such document is apparent within the claims file as it is 
currently constituted.  While the RO may be correct in its 
conclusion regarding the non-standard nature of the school 
term for this degree at this university, to ensure that this 
conclusion is consistent with the university's practice, a 
verification from the university regarding its organization 
of classes will be necessary.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
appellant's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact John Brown University, 
Siloam Springs, AR 72761, and obtain information 
regarding the organization of its classes for those 
pursuing a bachelor's degree in Organizational 
Management between September 1998 and April 2000.  
In particular, the university should be asked to 
indicate whether or not the modules attended by the 
students in pursuit of that degree, could be taken 
separately, and whether separate grades and hours 
of credit were given for each module completed.  In 
the event the RO already has the requested 
information in its possession, as for instance in a 
school approval file for John Brown University, it 
will not be necessary to contact the university, 
but a copy of this information should be associated 
with the claims file.  

2.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

3.  Thereafter, the RO should review all the 
evidence of record and enter its decision 
concerning whether the appellant is entitled to 
additional payments of benefits under the 
provisions of Chapter 30, Title 38, United States 
Code, during the pursuit of her bachelor's degree 
at John Brown University, for those periods 
presently characterized as intervals between 
periods of enrollment.  If the decision remains 
adverse to the appellant, she should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no additional action by the appellant is necessary 
until she receives further notice, she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


